DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: Appendices A and B are not included in printed publication. Any references to the appendices should be incorporated into the specification, see paragraphs [0050]-[0051].  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 17 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rouhana et al. (US 2002/0089164 A1).
Regarding claim 17, Rouhana teaches a restraint system for vehicle seat assembly (See Figure 1), the system comprising: a restraint harness (18, 20, 36, and 38) including a lap web portion (18, 20); a retractor assembly (28) configured to retract the lap web portion within a retractor housing (26); 
a sensor system (56) configured to detect an impending or occurring impact or rollover event for the vehicle (See paragraph [0034]); and 
a pre-tensioning system (40) engageable with the lap web portion (18, 20), the pre-tensioning system (40) including a housing (44), a web tensioning bar (42) slidable within the housing (44) and an actuator (46), the actuator (46) in communication with the sensor system (56) and configured to move the web tensioning bar (42) from a first position to a second position (See paragraph [0024]) within the housing (44) when the sensor system indicates detection of an impact or rollover event (See paragraph [0035]); 
wherein the lap web portion (18, 20) extends from the retractor assembly (28), through the housing of the pre-tensioning system (40), and then into a seating area of the vehicle seat assembly.
Regarding claim 18, Rouhana teaches the web tensioning bar (42) includes a web spool (See [0023]) that the lap web portion (18, 20) extends around, the web tensioning bar (42) configured to slide within a passageway of the housing (44) from a first side of the housing to a second side of the housing (See Figures 2 and 3)


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Devonport (US 6,382,666) Figures 8a and 8b in view of Devonport (US 6,382,666) Figure 1.

Regarding claims 1 and 15, Devonport Figures 8a and 8b teach a vehicle seat assembly with two shoulder web portions (57a, 57b) and two airbag units (61, 62) on the top of a seatback. Devonport Figure 1 teaches a similar vehicle seat assemble where the airbag unit (25) is positioned in seat (10). In view of the teachings of Devonport Figure 1 it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the two airbag units (61, 62) of Devonport Figs. 8a and 8b in the seat back in order provide an aesthetically pleasing design and provide protection to the airbag units.
Regarding claim 1, Devonport as modified above teaches a modular vehicle seat assembly comprising: a seat bottom (11);
a seat back (12) coupled to the seat bottom (11), the seat back (12) including a front surface and a back surface, the seat bottom (11) and seat back (12) forming a seating area for an occupant; 

an airbag deployment system configured to change between an undeployed state to a deployed state in the event of an impact force upon the vehicle (Col. 1 Lines 20-25), the airbag deployment system comprising: 
a housing unit (Figure 8a (61, 62) received within the opening in the seat back (Col. 2, Lines 31-32), the housing unit (61, 62) including a back wall (See Figure 3 cutaway of housing unit (27a)), an airbag storage region (See Fig. 3) and formed to include an outlet (27b) opposite of the back wall (27a), the back wall (27a) being substantially aligned with the back surface of the seat back and secured thereto (Col. 2, Lines 31-33, and Lines 49-51); 
an airbag (33) that coaxially surrounds the first shoulder web when the airbag is deployed (See Fig. 8b), the airbag (33) receivable within the airbag storage region of the housing unit (See Figs. 3 and 4a), the airbag (33) including a first end having a valve (37) and an attachment strap (36) configured to attach the airbag to the housing unit (27), and the airbag (33) having a second end that is not connected to the housing unit and extends out of the outlet of the housing unit when the airbag is inflated(See Fig. 8b); and 
an inflator (38) coupled to the back surface of the seat back, the inflator (38) including an outlet port (See Fig. 4a, arrow to (37)) adjacent the back wall of the housing unit and is connected to the valve (37) of the airbag to inflate the airbag.
Regarding claim 2, Devonport further teaches the housing unit further includes a front wall (See Fig. 3 (27b)) that is spaced apart from the back wall (27a) and extends across the outlet of the housing unit (27).
Regarding claim 3, Devonport further teaches the front wall (27b) includes a web passage (31) for a portion of the first shoulder web (See (40) Fig. 3) to extend therethrough.
Regarding claim 4, Devonport further teaches a second shoulder web (57b) that extends through an opening in the seat back (See Fig. 1 slot (26)) and is configured to extend around a portion of the occupant and wherein the airbag deployment system further includes a second housing unit (61) received within the opening in the seat back (Col. 2, Lines 31-32) and a second airbag that coaxially surrounds the second shoulder web (See Fig. 8b).
Regarding claim 5, Devonport further teaches a second inflator (38) is coupled to the back surface of the seatback and includes a second outlet port (See Fig. 4a, arrow to (37)) connected to a second valve (37) in the second airbag (33) to inflate the second airbag (33).
Regarding claim 6, Devonport further teaches the first and second housing units (61, 62) include first and second front walls (27a) extending across the outlets of the first and second housing units (61, 62).
Regarding claim 7, Devonport further teaches a lap web (58a, 58b) configured to be secured around the occupant and a retractor assembly (41) configured to retract the lap web (58a, 58b) away from the seating area when the lap web (58a, 58b) is not in use by the occupant.

Regarding claim 15, Devonport teaches a restraint system for vehicle seat assembly (See Figs. 8a, 8b), the system comprising: a restraint harness (56) including a first shoulder portion (57a) and a second shoulder portion (57b); 
an airbag deployment system (62) configured to change between an undeployed state to a deployed state in the event of an impact force upon the seat assembly (Col. 1 Lines 20-25), the airbag deployment system comprising: 
a first housing unit (Figure 8a (62))  including a first back wall (See Figure 3 cutaway of housing unit (27a)), a first airbag storage region (See Fig. 3) and formed to include a first outlet (27b) opposite of the first back wall (27a), a portion of the first shoulder portion of the restraint harness extending through the first back wall (See Fig. 4a, seat belt section (40)); 
a first airbag (33) that coaxially surrounds the first shoulder portion (57a) when the first airbag (33) is deployed (See Fig. 8b), the first airbag (33) receivable within the first airbag storage region of the first housing unit (See Figs. 3 and 4a), the first airbag (33) including a first end having a first valve (37), and the first airbag (33) having a second end that is not connected to the first housing unit and extends out of the first outlet of the first housing unit when the first airbag is inflated (See Fig. 8b); 
a second housing unit (Figure 8a (61)) including a second back wall (See Figure 3 cutaway of housing unit (27a)), a second airbag storage region (See Fig. 3) and formed to include a second outlet (27b) opposite of the second back wall (27a), a portion of the second shoulder portion of the restraint harness extending through the second back wall (See Fig. 4a, seat belt section (40)); 

at least one inflator (38) including at least one outlet port (See Fig. 4a, arrow to (37)) connected to the first and second valves (37) of the first and second airbags to inflate the airbags (33).
Regarding claim 16, Devonport shows first and second airbags deployed in Figure 8b, Devonport does not explicitly mention the airbags (33) are deployed at the same time, however this is well known to a person of ordinary skill in the art in order to uniformly restrain and protect the occupant.

Claims 8-11, and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Devonport (US 6,382,666) Figures 8a and 8b in view of Devonport (US 6,382,666) Figure 1, and further in view of Rouhana et al. (US 2002/0089164 A1).

Regarding claim 8, Devonport does not disclose a pre-tensioning system configured to pre-tension the lap web of the restraint system upon detection of the impact force event.
However, Rouhana teaches a belt positioning mechanism (40) coupled with a restraint control module (RCM) that activates the belt positioning mechanism in the event a crash has occurred or is imminent (See paragraph [0035]). In view of the teachings of Rouhana it would 
Regarding claim 9, Devonport does not disclose a housing coupled to the back surface of the seat back, a web tensioning bar configured to retain a portion of the lap web within the housing, and an actuator that can slide the web tensioning bar within the housing from a first position to a second position.
However, Rouhana teaches the belt positioning mechanism (40) includes a track (44) coupled to the back of the seat cushion (16), and a guide member (42) that slides in the track (44) from a first position to a second position (See Figures 2 and 3). In view of the teachings of Rouhana it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the belt positioning mechanism of Rouhana with the restraint system of Devonport in order to properly restrain the occupant in event of a crash.
Regarding claim 10, Devonport does not disclose the lap web extends from the retractor assembly through a web spool in the web tensioning bar, and then into the seating area, and wherein sliding of the web tensioning bar from the first position to the second position causes a portion of the lap web to be pulled from the seating area into the housing, thereby tightening the lap web around the occupant.
However, Rouhana teaches the lap web (18, 20) extends from the retractor (28) through the guide member (42) which is shown in the form of a loop surrounding the webbing but can be many different configurations known in the art (See paragraph [0023]). In view of the teachings of Rouhana it would have been obvious to one of ordinary skill in the art before the 
Regarding claim 11, Devonport does not disclose the pre-tensioning system is activated to pre-tension the lap web prior to deployment of the airbag deployment system.
However, Rouhana teaches the belt positioning mechanism is activated in the event of a crash occurs or is imminent (See paragraph [0035]) this is the same situations the airbag system of Devonport deploys. In view of the teachings of Rouhana it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to activate the belt positioning mechanism of Rouhana with the airbag system of Devonport in order to ensure the occupant is properly protected in the event of a crash 
Regarding claim 13, Devonport does not disclose the actuator of the pre-tensioning system is activated by a sensor system, the sensor system including a sensor configured to produce one of a roll signal and an impact signal, a processor, and a memory unit.
However, Rouhana teaches a restraints control module (RCM) including crash, pre-crash, and vehicle dynamic sensors (See paragraph [0034]). In view of the teachings of Rouhana it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the restraints control module of Rouhana with the restraint system of Devonport in order to properly restrain the occupant in event of a crash.
Regarding claim 14, Devonport does not disclose the memory includes instructions stored therein which, when executed by the processor, cause the processor to process the one of the roll signal and the impact signal and to produce an activation signal if the roll signal 
However, Rouhana teaches the sensors send signals to the RCM that indicate a crash has occurred or is imminent, and the RCM activates the belt positioning mechanism (40). In view of the teachings of Rouhana it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the RCM and belt positioning mechanism of Rouhana with the restraint system of Devonport in order to properly restrain the occupant in event of a crash.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Devonport (US 6,382,666) Figures 8a and 8b in view of Devonport (US 6,382,666) Figure 1, and Rouhana et al. (US 2002/0089164 A1) and further view of Itoga (US 2006/0076760 A1).
Regarding claim 12, modified Devonport does not disclose the pre-tensioning device is activated less than a second before the airbag is deployed.
However, Itoga teaches a restraint system with seatbelt webbing (5), airbelt (5b), retractor (4), and pretensioner (6). Itoga teaches the pretensioner is activated slightly before the airbelt is inflated in order to retract the seatbelt webbing before the airbag is deployed (See paragraphs [0026]-[0027]). In view of the teachings of Itoga it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to activate the pre-tensioning device before the airbags of modified Devonport in order to sufficiently protect the occupant in an emergency situation.

Allowable Subject Matter
Claims 19 and 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Included references teach restraint systems of relevance.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY E YOUNG whose telephone number is (571)272-6309.  The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on (571) 272-7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/M.E.Y./Examiner, Art Unit 3616                                                                                                                                                                                                        

/PAUL N DICKSON/Supervisory Patent Examiner, Art Unit 3616